AFL-CIO Housing Investment Trust M I D -Y E A R2 0 1 1 Union Construction Jobs: “HIT’s doing a great job –creating 10,000 new jobs with a good return on investment. They’ve targeted 5,000 more.” —James Boland, President, International Union of Bricklayers and Allied Craftworkers America’s working men and women have taken a devastating blow from the Great Recession and its aftermath. Recognizing these harsh realities, AFL-CIO President Rich Trumka and Building Trades President Mark Ayers, along with other labor leaders, called on the AFL-CIO Housing Investment Trust to do all that it could do to create union construction jobs. The HIT’s response was the Construction Jobs Initiative – a pledge to create 10,000 union construction jobs in two years. This spring, the HIT achieved that goal – creating more than 10,000 union construction jobs in less than two years. But the HIT is not stopping at 10,000 jobs. With support from its investors, the HIT has raised its goal from 10,000 to 15,000 jobs. Moving quickly toward its new goal, the HIT at mid-year 2011 has surpassed 11,000 union jobs. HIT investments of over $960 million have launched nearly $2 billion of development under the Construction Jobs Initiative, providing homes for more than 12,700 families and individuals. The HIT has been the union construction worker’s partner for decades. With your support, that partnership remains strong. “HIT has definitely provided the jobs at this crucial time to put our members back to work.” —Jeff Aboussie, Executive Secretary-Treasurer, St. Louis Building and Construction Trades Council We Need Them Now Union pension plans can benefit from the HIT’s competitive returns, which are its primary goal, while also supporting the HIT’s commitment to union job creation. With construction unemployment nearly twice as high as the national unemployment rate, it is urgent to act on this problem now. We urge all who are stewards of union pension capital to join us in this critical effort. Construction Jobs Initiative Projects Project Name Location Jobs Units HIT Investment Total Development Cost 1 Paul Stewart I & II Chicago, IL 2 Victory Centre at S. Chicago Chicago, IL 98 3 Squantum Gardens Quincy, MA 4 Solhem House Minneapolis, MN 84 60 5 Inver Glen Senior Housing Inver Glen Heights, MN 6 The Douglass New York, NY 70 7 Ellipse on Excelsior St. Louis Park, MN 8 Applewood Pointe Coop Bloomington, MN 9 Villas at Crystal Lake Swansea, IL 10 The Moderne Milwaukee, WI 11 The Dempsey New York, NY 80 12 Park Pacific Apartments St. Louis, MO 13 The Laurel St. Louis, MO 14 Regency Tower New Bedford, MA 15 Franklin Park Apartments Boston, MA 16 Arc Light Apartments San Francisco, CA 94 17 Elizabeth Seton Pediatric Center Yonkers, NY 18 NYCHA Bonds New York, NY 19 Parkway Lakeside Apartments O'Fallon, IL 20 CUNY Graduate Housing New York, NY 77 21 Flo Co Fusion Minneapolis, MN 84 22 Old Colony Boston, MA 23 Washington Beech Boston, MA 56 24 Potrero Launch Apartments San Francisco, CA 25 Council Tower Senior Apartments St. Louis, MO 26 Coquille Valley Hospital Coquille, OR 16 27 Riverside Plaza Minneapolis, MN 28 Lawndale Terrace & Plaza Court Chicago, IL 92 29 Randolph Tower City Apartments Chicago, IL 30 Applewood Pointe @ Roseville Roseville, MN 70 48 31 Liberty Meadow Estates II Joliet, IL 54 42 32 333 Harrison Apartments San Francisco, CA 33 Charlesview Apartments Boston, MA 34 Penn South Apartments New York, NY Total To Date “We’re looking forward to actually having some residential work this year, thanks to you.” —Mike Theriault, Secretary-Treasurer, San Francisco Building and Construction Trades Council Invest in the HIT - Create Union Jobs The HIT is an open-end investment fund registered with the Securities and Exchange Commission. Units in the HIT are sold without any sales charge (load) or commissions. HIT units are purchased on the last business day of each month in order to be invested in the HIT that month. The purchase price will be equal to the units’ net asset value as of the close of business of the major bond markets in New York on the last business day of each month. We request that the HIT be notified on or before the day funds are to be transferred so that we can coordinate their receipt with your bank. Funds received prior to the last day of the month are invested in short-term securities until the last day of the month, at which time all earnings will be included in the investment in the HIT or, if the participant chooses, returned. We encourage you to contact one of the marketing/investor relations staff below should you have any questions about investing in the HIT or increasing your HIT investment. Lesyllee White, Esq. Paul Sommers Emily Johnstone Director of Marketing Regional Marketing Director Regional Marketing Director National & Mid-Atlantic Accounts Midwest Accounts Western Accounts (202) 467-2546 (937) 604-9681 (415) 640-5204 lwhite@aflcio-hit.com psommers@aflcio-hit.com ejohnstone@aflcio-hit.com Paul Barrett Debbie Cohen Julissa Servello Regional Marketing Director Chief Development Officer Marketing Coordinator New England Accounts (202) 467-2591 (202) 467-2544 (508) 397-9750 dcohen@aflcio-hit.com jservello@aflcio-hit.com pbarrett@aflcio-hit.com Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. AFL-CIO HOUSING INVESTMENT TRUST 2401 Pennsylvania Avenue, NW, Suite 200 Washington, DC 20037 (202) 331-8055 www.aflcio-hit.com “We have three projects in Boston that, in this economy, are really very important to us, because we really need the work.” —Kevin L. Cotter, Secretary-Treasurer Plumbers Local 12, Boston
